Citation Nr: 1426642	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder and a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which denied the Veteran's claim for service connection for PTSD.

Additionally, while the RO had originally characterized the instant claim for service connection as entitlement to service connection for PTSD only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder and a mood disorder.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a copy of a May 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through September 2013; such records were considered in the December 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2010 statement, the Veteran indicated that he had elected to proceed with Decision Officer Review (DRO) and requested that he be scheduled for a personal hearing with regard to his claim for service connection before a DRO at the Manchester RO.  The RO acknowledged the Veteran's request for a DRO hearing in a May 2010 letter.  There is no evidence in the record suggesting that this hearing had been scheduled or that the request had been withdrawn.  Moreover, the Board notes that in a December 2010 statement of the case, the RO indicated that the Veteran had failed to return the Appeal Election Letter to the RO and that the appeal then would consequently follow the traditional appeal.  However, the record clearly reflects that the Veteran submitted this document in April 2010.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2013).  Such a hearing should be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before RO personnel at the Manchester RO as requested in an April 2010 statement.

Both the Veteran and his representative should be notified of the date, time, and location of the hearing.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the December 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



